TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 15, 2013



                                       NO. 03-12-00092-CR


                              Randall Joseph Boudreaux, Appellant

                                                  v.

                                   The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the judgment

of the trial court is in all things affirmed; that the appellant pay all costs relating to this appeal;

and that this decision be certified below for observance.